DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                         Oath/Declaration
2.   The oath/declaration filed on 12/16/2020 is acceptable.
                                                                  Priority
3.    Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                           Information Disclosure Statement
4.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 12/16/2020 and 03/04/2021.
                                                             Specification
5.    The specification is objected to for the following reason: The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (see MPEP 606.01).
       A title such as – DISPLAY DEVICE INCLUDING A SHIELD ELECTRODE AT A SAME LEVEL OF THE FIRST ELECTRODE OF A LIGHT EMITTING ELEMENT – or is suggested by the applicant.
      The specification needs to be updated.
                                            Claim Rejections - 35 USC § 103
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
     A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.    Claims 1-2 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over KIM et al., hereafter “KIM’533” (U.S. Publication No. 2019/0237533 A1) in view of KIM et al., hereafter “KIM’387” (U.S. Publication No. 2016/0322387 A1).
      Regarding claim 1, KIM’533 discloses a display device, comprising: 
            a transistor (TFT); 
            a light emitting element (OLED) disposed on the transistor (TFT), the light emitting element (OLED) including a first electrode (221), a second electrode (223) on the first electrode (221), and an emission layer ((EML) in the intermediate layer (222), para [0102]) between the first electrode (221) and the second electrode (223); 
            a data line (DL) spaced apart from the light emitting element (OLED); and 
             a shield electrode (1270) disposed at a same level of the first electrode (221) (e.g. Fig. 8 and para [0109]-[0117]).
      KIM’533 discloses the features of the claimed invention as discussed above, but does not disclose wherein, when viewed in a plan view, the shield electrode overlaps the data line and extends along the data line.
     KIM’387, however, discloses when viewed in a plan view, the shield electrode (230) overlaps the data line (164) and extends along the data line (DL) (e.g. Fig. 2 and para [0091]).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of KIM’533 to provide when viewed in a plan view, the shield electrode overlaps the data line and extends along the data line as taught by KIM’387 for a purpose of preventing the external light being irradiated on the data line in the display device.
      Regarding claim 2, KIM’433 and KIM’387 (citations to KMI’533 unless otherwise noted) discloses when viewed in the plan view, a width of the shield electrode (230) is the same as or greater than a width of the data line (164) (e.g. Fig. 2 in KIM’387).
    Regarding claim 17, KIM’533 discloses a KIM’533 discloses a display device, comprising: 
            a transistor (TFT); 
            a light emitting element (OLED) disposed on the transistor (TFT), the light emitting element (OLED) including a first electrode (221), a second electrode (223) on the first electrode (221), and an emission layer ((EML) in the intermediate layer (222), para [0102]) between the first electrode (221) and the second electrode (223); 
            a data line (DL) spaced apart from the light emitting element (OLED); and 
             a shield electrode (1270) disposed at a same level of the first electrode (221), wherein the shield electrode (1270) extends to an edge of the second electrode (223) and is connected to the second electrode (223) (para [0118]) (e.g. Fig. 8 and para [0109]-[0118]).
      KIM’533 discloses the features of the claimed invention as discussed above, but does not disclose the shield electrode overlaps the data line in a plan view.
     KIM’387, however, discloses the shield electrode (230) overlaps the data line (164) in a plan view, (e.g. Fig. 2 and para [0091]).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of KIM’533 to provide the shield electrode overlaps the data line in a plan view as taught by KIM’387 for a purpose of preventing the external light being irradiated on the data line in the display device.
                                                      Allowable Subject Matter
7.    The following is a statement of reason for the indication of allowable subject matter:
         Claims 19-20 would be allowed.
         Claims 19-20 are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach or suggest the claimed invention having an display device comprising when viewed in the plan view, a planar area of the shield electrode in the second display area is greater than a planar area of the shield electrode in the first display area as cited in the independent claim 19.
        Claim 20 is directly depend on the independent claim 19.
        Claims 3-16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
       None of the prior art of records disclose wherein, when viewed in the plan view, the shield electrode is disposed to a location adjacent to an edge of the data line as cited in claim 3 and wherein, when viewed in the plan view, the shield electrode is disposed to a location adjacent to the first electrode as cited in claim 4 and wherein, when viewed in the plan view, the shield 2 electrode is disposed to surround the first electrode as cited in claim 5 and further comprising a sensing part disposed above 2 the light emitting element, wherein the shield electrode is disposed between the sensing part and the data line as cited in claim 6 and further comprising a connection electrode disposed between the transistor and the light emitting element, the connection electrode connecting the transistor to the first electrode, wherein the connection electrode includes: a first connection electrode on the transistor and connected to the transistor; and a second connection electrode disposed between the first connection electrode and the first electrode, the second connection electrode connected to the first connection electrode and the first electrode as cited I claim 7 and further comprising: a first display area that includes a transmission area and a first pixel around the transmission area; and a second display area around the first display area, the second display area including a second pixel, wherein each of the first and second pixels includes the transistor and the light emitting element as cited in claim 14 and wherein, when viewed in the plan view, a width of the shield electrode is the same as or greater than a width of the data line, and the shield electrode is disposed to surround the first electrode as cited in claim 18.
        Claims 8-13 and 15-16 are directly or indirectly depend on claims 7 and 14, then, they also would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                               Conclusion
8.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUC T DANG/Primary Examiner, Art Unit 2892